Citation Nr: 0942498	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard.  
He had active duty for training and served from May 1976 to 
September 1976 and was called to active duty and served from 
March 2003 to December 2003.  

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In April 2009, the Board of Veterans' Appeals (Board) issued 
a decision denying service connection for left ear hearing 
loss and remanding the claims for service connection for 
right ear hearing loss and tinnitus.  The development ordered 
in the remand has been accomplished and the claim has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  November 1996 service treatment records include report of 
an audiological evaluation which first documented the Veteran 
had a hearing loss in the right ear by VA standards.  

2.  A VA audiologist reviewed the results of audiograms 
performed prior to March 2003, during active duty, and after 
the Veteran's separation from active duty in December 2003 
and found no significant change in the hearing sensitivity in 
the right ear due to the Veteran's active military service.  

3.  Tinnitus was not first manifested in active military 
service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran filed his claims for service connection in 
October 2004.  The RO sent a letter to the Veteran in October 
2004 which explained what VA needed from the Veteran, how VA 
could help the Veteran with his claim, and what evidence was 
needed to support his claim.  The Veteran was kept apprised 
of the status of his claims by the RO in letters dated in 
November 2004 and January 2005.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Veteran's service treatment records have been obtained.  
The private records of treatment identified by the Veteran 
have been either submitted or obtained.  The Veteran has been 
afforded VA audiological evaluations and a medical opinion 
has been obtained.  The Veteran appeared and gave testimony 
before a Decision Review Officer at the RO in April 2008 and 
the undersigned Veterans Law Judge in March 2009.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2009).  

Factual Background.  There are no service treatment records 
in the claims folder for the Veteran's period of active duty 
for training (ACDUTRA) from May 1976 to September 1976.  

A September 1991 Report of Medical Examination for 
reenlistment in the Army National Guard includes a report of 
an Audiometer evaluation.  On the audiological evaluation in 
September 1991, pure tone thresholds, in decibels, for the 
right ear were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
5

Decreased hearing was noted.  On his September 1991 Report of 
Medical History the Veteran checked a history of hearing 
loss.  On the reverse was written, hearing loss secondary to 
nerve injury with motorcycle accident 1975-76.  

A November 1996 Report of Medical Examination in the service 
treatment records also contains the results of an 
audiological evaluation.  On the November 1996 audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
70

In February 2003, the Veteran's hearing was evaluated by his 
private physician and audiologist.  Although the report of 
that evaluation has been transferred to a graph it has not 
been interpreted.  Set out below are the results as they 
appear on the graph.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
70

The private physician commented that the right ear was within 
normal limits through 2000 Hertz but dropped to a severe high 
frequency sensorineural hearing loss.  He stated the Veteran 
was a candidate for a high frequency hearing aid in the right 
ear only.  

February 2003 service treatment records include a certificate 
indicating the Veteran had hearing loss which had been 
cleared.  

A March 2003 Predeployment Health Assessment includes a 
notation indicating the Veteran had left ear nerve deafness.  

On a Post Deployment Health assessment in June 2003 the 
Veteran denied having symptoms of ringing in his ears or 
developed symptoms of ringing in his ears after he was 
deployed.  

Service treatment records include a July 2003 audiological 
evaluation.  The results appear on a graph.  The graph shows 
the following values, in pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
65
60

July 2003 service treatment records reveal the Veteran denied 
having tinnitus.  

Records from the Veteran's private physician include a visit 
in November 2004 when the Veteran complained of his hearing 
loss getting worse.  He reported that he worked around loud 
generators and had chronic problems with his ears.  The 
results of an audiological evaluation as they appear on a 
graph are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
65
80

In February 2005, the Veteran was afforded a VA audiological 
evaluation.  The Veteran reported he was involved in a 
motorcycle accident in 1976 in which he lost all of his 
hearing in his left ear and developed constant tinnitus in 
his left ear.  The Veteran reported his exposure to noise in 
the military included small arms fire, tanks and generators.  
He said he had no significant occupational noise exposure.  
He occasionally was exposed to noise from lawnmowers, gas 
powered weed eaters, leaf blowers, power tools, hunting 
noises and motorcycles.  The Veteran reported tinnitus in his 
left ear since 1976 and tinnitus in his right ear following 
his deployment to Kuwait.  He could not remember a specific 
instance in which his right ear tinnitus began.  His tinnitus 
in his right ear was intermittent.   On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  A normal sloping to moderately 
severe sensorineural hearing loss was diagnosed in the right 
ear.  

February 2009 results of an audiological evaluation graphed 
by his private audiologist are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
75
65

The Board in April 2009 ordered the Veteran be re-examined 
and a medical opinion be obtained.  The Veteran was afforded 
another VA audiological evaluation in August 2009.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The Veteran reported bilateral 
constant tinnitus.  The onset of tinnitus was reported as 
2003.  The VA audiologist noted the Veteran reported 
developing tinnitus in 1976 after his motorcycle accident on 
his February 2005 VA audiological evaluation.  

The VA audiologist wrote the following:

Regarding hearing loss: A comparison of 
the audiograms at entry into active 
service and the audiogram after 
separation did not reveal a significant 
change in hearing sensitivity at the 
right ear.  Thus it is less likely as not 
that the Veteran's right ear hearing loss 
underwent a permanent increase in 
severity as a consequence of his period 
of service from March 2003 to December 
2003.  

Regarding tinnitus: given its reported 
time of onset the Veteran's current 
tinnitus is less likely as not due to 
noise exposure in the military.  

Analysis.  In this case, the November 1996 Report of Medical 
Examination includes results of a audiological evaluation 
demonstrating the Veteran had a hearing loss by VA standards.  
The puretone thresholds of 40 at 3000 Hertz and 70 at 4000 
Hertz meet the definition of a hearing loss disability set 
out in the regulations.  See 38 C.F.R. § 3.385 (2009).  

That finding appears after his period of ACDUTRA and prior to 
his entrance into active service in March 2003.  The issue is 
therefore whether the Veteran's right ear hearing loss which 
clearly preexisted service entrance in March 2003 increased 
in severity in service, and if so, whether the increase 
represented an increase in the severity of the underlying 
disorder.  

Neither the Veteran or the Board is competent to answer that 
question.  See 38 C.F.R. § 3.159 (2009).  While the Veteran 
is clearly competent to describe his symptoms and how they 
affect his daily life, he is not equipped by education or 
training to determine whether the noise exposure in service, 
increased his pre-existing hearing loss in the right ear.  
The only evidence of record which addresses whether there was 
an increase in the Veteran's right ear hearing loss is the 
opinion of the VA audiologist.  In August 2009, she reviewed 
the audiograms prior to the Veteran's period of active duty, 
during and after his separation.  Based on those objective 
findings she concluded there had been no significant change 
in the hearing sensitivity in the right ear.  In essence, no 
increase in the degree of hearing loss was shown.  

There being no showing of an increase in the severity of the 
right ear hearing loss due to the Veteran's period of active 
service from March to December 2003, there is no basis for 
finding aggravation of the right ear hearing loss which pre-
existed entrance into active service in March 2003.  

The preponderance of the evidence is against the claim for 
service connection for right ear hearing loss.  

With respect to tinnitus, by its nature it is a disorder 
which may not be diagnosed or confirmed based on any 
objective tests or findings.  It may only be diagnosed based 
on the subjective reports of the individual experiencing 
tinnitus.  Consequently, the evidence as to the onset date is 
limited to the reports of the individual experiencing the 
ringing.  Here, the Veteran was first questioned about 
whether he had ringing in his ears in June 2003, and at that 
time he denied any symptoms.  Again in July 2003 service 
records the Veteran denied having tinnitus.  It is not until 
February 2005, that the Veteran reported having developed 
tinnitus at which time he stated it began in 1976 after he 
was involved in a motorcycle accident.  He then stated it 
started in the right ear in 2003.  In April 2009, the Veteran 
reported bilateral constant tinnitus which he stated started 
in 2003.  

At his hearing before a Decision Review Officer in April 2008 
the Veteran did not state when he first had ringing in his 
ears.  In March 2009, his representative specifically asked 
him when he first started noticing ringing in his right ear.  
(T-7).  The Veteran did not provide a specific date or time, 
but described having problems with his balance, in service.  
Upon further questioning as to whether he could distinguish 
ringing in his left ear versus ringing in his right ear, the 
Veteran responded that he had nerve deafness in his left ear 
and did not hear anything on that side.  When his 
representative asked him if he contended he did not have his 
ringing in his right ear prior to service he answered, no.  
(T-8).  He went on to explain that it had been continuous 
since he left service.  

The inconsistent statements of the Veteran since he filed his 
claim for service connection for tinnitus have resulted in 
the Board doubting his credibility.  Prior to filing his 
claim, not only is there no record of any complaints of 
tinnitus, but when specifically given an opportunity to 
report it in the contemporaneous record the Veteran denied 
having any symptoms.  When directly questioned the Veteran 
never affirmed that he first had tinnitus while on active 
duty.  The Board finds the Veteran's statements that he first 
had tinnitus in service in 2003, (the only evidence linking 
tinnitus to service), not credible.  With this conclusion 
coupled with the adverse medical opinion, the preponderance 
of the evidence is against the claim that tinnitus was 
incurred in, or aggravated by service.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


